       Case 2:19-cr-00448-DLR Document 31 Filed 11/12/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-19-00448-002-PHX-DLR
10                          Plaintiff,                 SCHEDULING ORDER
11   v.
12   James B. Panther, Jr.,
13                          Defendant.
14
15          Pursuant to the Scheduling Conference held on November 12, 2019,
16          IT IS ORDERED that the following schedule shall govern all proceedings
17   in this case:
18                   Trial date: June 16, 2020, at 9:00 a.m.
19                   Final Pretrial Conference: April 27, 2020, at 1:30 p.m.
20                   Status Conference: March 16, 2020, at 1:30 p.m.
21                   Discovery and Disclosure Deadlines:
22                   1.    Government’s compliance with Rule 16 discovery (except initial
23                         expert witness disclosures): November 15, 2019
24                   2.    Government’s initial expert witness disclosure: January 22, 2020
25                   3.    Government’s Rule 404(b) notification: February 3, 2020
26                   4.    Defendants’ close of reciprocal Rule 16 discovery: January 15, 2020
27                   5.    Defendants’ expert witness disclosure: February 3, 2020
28                   6.    Government’s rebuttal expert witness disclosure: February 28, 2020
       Case 2:19-cr-00448-DLR Document 31 Filed 11/12/19 Page 2 of 2



 1                7.    Government’s disclosure of Jencks Act material and witness
 2                      impeachment material: February 28, 2020
 3                8.    Defendants’ disclosure of Rule 26.2 material: March 6, 2020
 4                Motions Deadlines:
 5                1.    Substantive Motions deadline [all motions except Motions in Limine]:
 6                      January 6, 2020
 7                2.    Responses to substantive motions: January 20, 2020
 8                3.    Replies, if any: January 27, 2020
 9                4.    Hearing on substantive motions: TBD
10                Trial Submissions:
11                1.    Proposed jury questionnaires, if any: March 2, 2020
12                2.    Proposed voir dire questions: March 2, 2020
13                3.    Joint statement of case: March 2, 2020
14                4.    Joint proposed jury instructions: March 2, 2020
15                5.    Joint proposed verdict form: March 2, 2020
16                6.    Motions in Limine: February 24, 2020
17                7.    Responses to Motions in Limine: March 2, 2020
18                      No replies are to be filed.
19                8.    Disclosure of summary charts: March 6, 2020
20                9.    Disclosure of final exhibit and witness lists: March 6, 2020
21         Excludable delay under 18 U.S.C. §3161 will commence on 12/4/2019, through
22   6/16/2020.
23         Dated this 12th day of November, 2019.
24
25
26
                                                Douglas L. Rayes
27                                              United States District Judge
28


                                              -2-
